IN THE SUPREME COURT OF MISSISSIPPI

                              NO. 2013-CA-01214-SCT

MISSISSIPPI HIGH SCHOOL ACTIVITIES
ASSOCIATION, INC., GREGG FREEMAN, IN HIS
OFFICIAL CAPACITY AND DON HINTON, IN
HIS OFFICIAL CAPACITY

v.

HATTIESBURG HIGH SCHOOL


DATE OF JUDGMENT:                       06/28/2013
TRIAL JUDGE:                            HON. DEBORAH J. GAMBRELL
TRIAL COURT ATTORNEYS:                  ROBERT DAVIS
                                        PERCY W. WATSON
COURT FROM WHICH APPEALED:              FORREST COUNTY CHANCERY COURT
ATTORNEYS FOR APPELLANTS:               JAMES A. KEITH
                                        HOLMES S. ADAMS
                                        RICHARD JARRED GARNER
                                        BERNARD HESS BOOTH, IV
                                        BENJAMIN BLUE MORGAN
ATTORNEYS FOR APPELLEE:                 PERCY W. WATSON
                                        NORMAN WILLIAM PAULI, JR.
NATURE OF THE CASE:                     CIVIL - STATE BOARDS AND AGENCIES
DISPOSITION:                            VACATED - 10/15/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


      EN BANC.

      LAMAR, JUSTICE, FOR THE COURT:

¶1.   Hattiesburg High School (“HHS”) filed a complaint for injunctive relief against the

Mississippi High School Activities Association (“MHSAA”), alleging that its decision to

declare one of HHS’s students ineligible to participate in athletics was arbitrary and
capricious. The Forrest County Chancery Court agreed, and it vacated the penalties that

MHSAA had imposed against HHS. MHSAA appealed to this Court. Because we find that

HHS failed to state a legally cognizable claim or cause of action, we vacate the decisions of

the Forrest County Chancery Court.

                        FACTS AND PROCEDURAL HISTORY

¶2.    Tiaria Griffin was a star basketball player at Lawrence County High School. At the

beginning of her senior year, Tiaria and her brother Steven transferred to HHS. After

MHSAA declared Tiaria and Steven ineligible to participate in athletics at HHS for the 2011-

2012 season, Tiaria, Steven, and their mother filed a complaint for injunctive relief in the

Forrest County Chancery Court on September 30, 2011. They alleged, among other things,

that MHSAA’s “actions in denying the minor plaintiffs eligibility for competition in athletic

activities were arbitrary and capricious,” and that MHSAA “did not have any substantial

basis to deny the minor plaintiffs eligibility for athletic activities.”

¶3.    Also on September 30, 2011, Tiaria, Steven and their mother filed a motion for a

temporary restraining order (TRO), asking the chancellor to enjoin MHSAA from “ruling and

removing the minor plaintiffs from participation in competition as eligible student athletes

at [HHS], until a full hearing is had on [plaintiffs’] application for a permanent injunction.”

On that same day, the chancellor issued the TRO, enjoining MHSAA from “ruling the minor

Plaintiffs ineligible for competition in scholastic sport activities.” The TRO was set to expire




                                                2
after ten days, unless extended. Also on that same day, MHSAA filed a notice of removal

to the United States District Court for the Southern District of Mississippi.1

¶4.    On October 7, 2011, the chancellor held a hearing on the TRO and decided that, in

spite of the removal to federal court, the state court proceedings were “frozen,” and the TRO

therefore would remain in effect.2 The parties subsequently filed several motions in the

district court. MHSAA filed a motion to dismiss, arguing that the plaintiffs “seek to appeal

the decision rendered by [MHSAA] relative to Minor Plaintiffs’ eligibility to participate in

athletics,” and that the Plaintiffs “lack standing to maintain such an appeal.” HHS filed a

motion to intervene as a plaintiff, arguing that it “clearly claims an interest in the decision

of [MHSAA] in declaring [Tiaria and Steven] ineligible and should be represented in the

instant action.”

¶5.    On November 22, 2011, the district court entered an order finding that the chancellor

“did not have jurisdiction to conduct [the October 7th hearing] or make any ruling regarding

the extension of the [TRO]” and that the chancellor’s actions on that day were “null and void

as a matter of law.” The district court further found that the TRO had expired on October

10, 2011. The district court then remanded the case to state court on December 9, 2011,

finding that there was no “legitimate assertion of a violation of federal constitutional rights

or statutes” in the complaint. The district judge did not rule on MHSAA’s motion to dismiss

or HHS’s motion to intervene before remand.

       1
          Tiaria, Steven and their mother also had alleged in their complaint that MHSAA had
“deprived the minor plaintiffs of their constitutional rights to equal protection of the
law . . . .”
       2
        Counsel for MHSAA did not attend this hearing because they were given no notice.

                                              3
¶6.    On December 12, 2011, the chancellor held a hearing to dispose of several matters

that were still outstanding following remand. The chancellor granted the plaintiffs’ request

for a preliminary injunction against MHSAA. The terms of the injunction prohibited

MHSAA from suspending the HHS lady basketball team through January 9, 2012. The

injunction also prohibited Tiaria from participating in basketball games on December 13,

2011, and December 16, 2011, but allowed her to participate in the remaining games through

January 9, 2012. The chancellor set a hearing for January 9, 2012, to determine “why this

preliminary injunction should not continue . . . pending final determination of the merits [of]

this case.”3

¶7.    The chancellor also granted HHS’s motion to intervene, stating that HHS was

“granted permission and authority to become a plaintiff” in the action. Finally, the chancellor

partially granted MHSAA’s motion to dismiss—she granted its motion to dismiss as to

Steven’s claims,4 but she “reserve[d] a ruling” on the dismissal of Tiaria’s claims.

¶8.    MHSAA filed a petition for an interlocutory appeal from the denial of its motion to

dismiss Tiaria and her mother. This Court granted the petition and dismissed their complaint,

stating in its order that “the trial court erred in failing to grant MHSAA’s motion to dismiss

. . . where the [complaint] . . . failed to state a cause of action.” This left HHS as the sole

plaintiff. HHS filed its complaint for injunctive relief on January 30, 2012. HHS’s

complaint is virtually identical to Tiaria and Steven’s complaint, including the damages

       3
       The chancellor ultimately entered two more extensions of the preliminary injunction,
through March 19, 2012.
       4
         MHSAA had changed its decision and deemed Steven eligible to participate since
the filing of the complaint.

                                              4
alleged (part of which was that Tiaria would not be named to the “Dandy Dozen”). HHS

alleged that “MHSAA’s actions in denying the minor Plaintiffs eligibility for competition in

athletic activities were arbitrary and capricious,” and that it did “not have any substantial

basis to deny the minor Plaintiffs eligibility for athletic activities.”

¶9.    The chancellor held a five-day trial on HHS’s complaint in September 2012. She

issued a detailed opinion and final judgment, in which she summarized all the trial testimony.

Ultimately, she affirmed the issuance of the various preliminary injunctions and vacated the

penalties MHSAA had levied against HHS during the litigation.

¶10.   MHSAA appealed to this Court, arguing that HHS’s complaint was an appeal of its

eligibility decision and that it was entitled to an agency-like standard of review. As such,

MHSAA argued, the chancellor could review her eligibility decision only to determine

whether the decision was supported by substantial evidence, was arbitrary or capricious, was

beyond its power to make, or violated some statutory or constitutional right of the affected

party. MHSAA argued that the chancellor erroneously had conducted a de novo review of

its administrative decision and had substituted her judgment in place of its own, in violation

of the standard set forth above. HHS responded and argued that it was not appealing

MHSAA’s decision, that MHSAA was not a state agency entitled to deference, and that the

chancellor’s actions and ultimate conclusions were correct.

¶11.   After reviewing the parties’ initial briefs, this Court decided that supplemental

briefing was necessary. We directed the parties to address the following question:

       If the Court finds that the Mississippi High School Activities Association is
       not an administrative body and cannot be treated as an administrative agency,



                                                5
       does the chancery court have jurisdiction over a suit challenging the decision
       of a private, voluntary association?

¶12.   After careful consideration, we find this issue dispositive, and we hold that HHS

failed to state a legally cognizable claim or cause of action. As such, we vacate the decisions

of the Forrest County Chancery Court.5

                                        ANALYSIS

I.     MHSAA is not a state agency entitled to deference.

¶13.   MHSAA argued in its initial brief that its “eligibility decisions are entitled to the

substantial evidence standard of review given to its member school boards. At the beginning

of this case, [MHSAA] filed a motion in limine requesting the chancery court to adopt this

appellate standard and exclude evidence not considered by [MHSAA].” (Emphasis added.)

HHS countered that MHSAA was not a state agency and that the proceeding in chancery

court “was not an appeal of a decision following a proper administrative hearing conducted

by a legislatively created state agency.” (Emphasis added.) HHS also argued that the only

way it could “get a review of the MHSAA proceedings was to file an independent action

against the Association for injunctive or equitable relief.”

¶14.   We agree with HHS that MHSAA is not a state agency. We also find that there is no

right of appeal from MHSAA’s decisions. Because these issues are so closely intertwined,

we discuss them together.




       5
       We note that MHSAA has been a party before this Court on very few occasions, and
this Court never has addressed the precise question presented today. See MHSAA v. Trail,
163 So. 3d 274 (Miss. 2015); MHSAA v. Coleman, 631 So. 2d 768 (Miss. 1994); and
MHSAA v. Farris, 501 So. 2d 393 (Miss. 1987).

                                              6
¶15.   First, simply put, there is no authority—statutory or otherwise—that authorizes an

appeal of right from the decisions of a voluntary, private organization. And while it is true

that one may pursue an appeal in chancery court when there is no adequate remedy at law,

that avenue is available only when appealing a state board or agency decision. See, e.g.,

Prisock v. Perkins, 735 So. 2d 440, 443 (Miss. 1999) (“where there is no statutory scheme

for appeal from a decision of a state board or agency and the injured party does not have a

full, plain, complete and adequate remedy at law, the chancery court has jurisdiction for

judicial review of the board or agency decision.”) (Emphasis added.)

¶16.   We disagree with MHSAA’s argument that it is similar to an administrative

agency—specifically, a school board—and is therefore entitled to deferential treatment on

appeal. First, school boards were specifically created by the Mississippi Legislature, and

their functions are strictly regulated by statutory law. In other words, as HHS argues, state

statutory law “provide[s] due process and legal protection for students, parents, employees,

staff, the administration and the public transacting business with the school districts.” Such

is not true for MHSAA, as it is a “non-profit organization in which membership is

voluntary.” Mississippi High Sch. Athletic Activities Assoc. v. Coleman, 631 So. 2d 768,

771 n.1 (Miss. 1994).

¶17.   Secondly, we have found no other case in which this Court has granted an agency-like

right of appeal from the decisions of a private organization, along with the deference that

accompanies that right. On the contrary, this Court previously has specifically denied

agency-like deference to other private, nongovernmental organizations. See Owens Corning

v. Mississippi Ins. Guar. Assoc., 947 So. 2d 944, 945-46 (Miss. 2007) (“MIGA is not a state

                                              7
agency, and therefore its interpretation of the Insurance Guaranty Act is not entitled to

deference . . . . MIGA is not an entity akin to the Mississippi Division of Medicaid or any

other administrative agency.”) and Mississippi Windstorm Underwriting Ass’n v. Union

Fire Insurance Co., 86 So. 3d 216, 222 (Miss. 2012) (“Like MIGA, MWUA is not an

administrative agency and, thus, is not entitled to deference.”)

¶18.   Finally, MHSAA places much emphasis on this Court’s decision in Mississippi High

School Athletic Activities Association v. Coleman, 631 So. 2d 768 (Miss. 1994). There, this

Court was faced with constitutional challenges to MHSAA’s recruiting rule. Id. at 772-73.

The Coleman Court did state that the “power to regulate athletic programs is conferred upon

the local school boards by the Mississippi Legislature,” and that the “school boards, in turn,

delegated this authority to [MHSAA].” Id. at 774. But this statement was made in the

context of determining whether MHSAA’s conduct was “state action” for purposes of the

constitutional analysis. Id. Coleman simply does not stand for the proposition that MHSAA

should be treated as a state agency. Delegation by the member school boards of their

authority to regulate athletes and athletic events simply does not extend so far as to also

“delegate” their agency status.

¶19.   In short, MHSAA is a private “non-profit organization in which membership is

voluntary.”   Coleman, 631 So. 2d at 771 n.1.         As such, it is not a state board or

administrative agency, and the common-law right of appeal to chancery court is therefore

unavailable. The parties have pointed to no authority—and we cannot find any—that

authorizes an appeal of right from the decisions of a voluntary, private organization.

II.    HHS did not allege a legally cognizable claim.

                                              8
¶20.   We now turn to the issue contemplated by this Court’s question on supplemental

briefing—when may parties challenge the decisions of a private, voluntary organization in

chancery court? Stated differently, does an aggrieved athlete, parent, or school ever have

recourse from an adverse decision made by a private organization like MHSAA? The answer

is simple: yes, if they allege a cognizable legal claim.

¶21.   The courts of this state “are not authorized to resolve every claim and dispute that may

arise between our citizens. The plaintiff must file a complaint which alleges some

cognizable claim or cause of action against the defendant.” In Re Bell, 962 So. 2d 537, 541

(Miss. 2007) (emphasis added).        “And even though Section 159 of the Mississippi

Constitution gives chancery courts jurisdiction over ‘[a]ll matters in equity,’ that jurisdiction

has limits.” Greater Fairview Missionary Baptist Church v. Hollins, 160 So. 3d 223, 229

(Miss. 2015) (citing Miss. Const. art. 6, § 159).

¶22.   “It is true of course that, in a proper case, restraining orders and injunctions are within

the jurisdiction of our chancery courts.” In Re Bell, 962 So. 2d at 541 (emphasis added).

“But these and other cases require that an application for injunctive relief be predicated

upon some legal or equitable claim which will, at some point, proceed to the merits.” Id.

(emphasis added). “Indeed, an applicant for injunctive relief must demonstrate, inter alia,

a substantial likelihood of prevailing on the merits of the claim.” Id. (emphasis added).

¶23.   The entirety of HHS’s cause of action as stated in its complaint reads as follows:

       10. Despite the minor Plaintiffs having met the necessary residency
       requirement, MHSAA has wrongfully denied approving them for athletic
       participation.




                                               9
       11. The Association’s actions and conduct did not follow its own rules and
       regulations regarding residency determination of the minor Plaintiffs.

       12. The MHSAA’s actions in denying the minor Plaintiffs eligibility for
       competition in athletic activities were arbitrary and capricious.

       13. The MHSAA did not have any substantial basis to deny the minor
       Plaintiffs eligibility for athletic activities.

       14. The MHSAA failed to follow its own rules, by-laws, and constitution in
       that it did not properly investigate and consider the matter as required by said
       rules, by-laws and constitution.

       15. [HHS] has no other adequate remedies at law or otherwise and that [HHS]
       will suffer irreparable harm, damage and injury, unless the Defendants’ acts
       complained of are enjoined. The minor Plaintiffs will not be able to practice
       or participate in team competition and will not be covered by insurance.
       T.M.G. will lose her ranking as Mississippi top female student athlete in Girls
       Basketball for the 2011-2012 Season, and prohibit her ranking as a Dandy
       Dozen Student Athlete for the State of Mississippi.

Nowhere in its complaint does HHS allege a breach of contract, a tort, fraud, or any other

legally cognizable claim. Contrary to the dissents’ position, there simply is no cause of

action for “arbitrariness,” in the absence of a contractual provision or some other legal duty

requiring otherwise. For example, MHSAA could decide arbitrarily to paint all of its office

doors chartreuse, but unless some contractual provision or other legal duty mandates

otherwise, no cause of action arises. As such, HHS’s complaint for injunctive relief was not

“predicated upon some legal or equitable claim which will, at some point, proceed to the

merits,” and therefore was not within the Forrest County Chancery Court’s jurisdiction. In

Re Bell, 962 So. 2d at 541.

¶24.   Chief Justice Waller argues that we reach a decision that “stands in direct conflict with

longstanding precedent recognizing that a member of a private, voluntary association may



                                              10
seek relief in court from the association’s arbitrary decision.” Waller Dis. at ¶36. First, the

“longstanding precedent” cited by Chief Justice Waller is mostly nonbinding decisions from

other jurisdictions and from our court of appeals. And although Chief Justice Waller does

cite two cases written by this Court, those cases are easily distinguishable.

¶25.   In Lowery v. International Brotherhood of Boilermakers, 130 So. 2d 831 (Miss.

1961), Walter Lowery sued The International Brotherhood of Boilermakers in chancery

court, requesting that the court reinstate him to his former membership in the union and to

award damages for his wrongful suspension. Id. at 832 (emphasis added). This Court also

noted that the chancery court had jurisdiction over the case, because “it was alleged that there

were funds or property in the hands of a third party belonging to the appellee.” Id. at 834

(emphasis added). Clearly then, Lowery had alleged a breach of contract,6 as well as a due-

process type of argument. It was in the context of reviewing those claims that this Court

acknowledged that it would not interfere with the union’s decisions absent arbitrariness. Id.

at 836. In fact, in the sentence immediately following the portion quoted by Chief Justice

Waller, this Court said:

       The courts will, however, grant relief where property rights are involved or
       where there is not a provision for a hearing under the contract, and will
       determine whether or not a hearing was contrary to natural justice or was had
       without proper notice. “When property rights of members of voluntary
       associations are involved, the courts will lend assistance for their protection.”


       6
        “It is now a well-settled rule that a Union Constitution is a contract between the
members of the union and the association. ‘The articles of agreement of a labor union,
whether called a constitution, charter, by-laws, or any other name, constitute a contract
between the union and its members, as well as a contract between the members of the union,
which the courts will enforce, if not immoral or contrary to public policy or the law of the
land.’” Id. at 834 (citation omitted).

                                              11
Id. (emphasis added) (citation omitted). In short, the Lowery Court was not simply

reviewing the union’s decisions for “arbitrariness,” as intimated by the dissents.

¶26.   And in Multiple Listing Service of Jackson, Inc. v. Century 21 Cantrell Real Estate,

Inc., 390 So. 2d 982 (Miss. 1980), this Court again faced a due-process argument: “The

authorities are in general agreement that judicial review of disciplinary proceedings of a

voluntary association should be limited to determining only whether the member disciplined

received procedural due process as required by the Fourteenth Amendment to the United

States Constitution . . . .” Id. at 983. And again, it was in the context of reviewing whether

an association member had been afforded due process during a disciplinary proceeding that

this Court quoted Lowery and its “arbitrariness” language. Id. at 984. There simply was no

independent “review for arbitrariness,” contrary to Justice Chief Justice Waller’s assertions.

Waller Dis. Op. at ¶40.

¶27.   So a fair and thorough reading of both Lowery and MLS reveals that they do not

conflict with our holding today. Neither case holds that this Court has the authority simply

to review the decisions of a private, voluntary organization for “arbitrariness.” Rather, the

plaintiffs in those cases presented legally cognizable causes of action that were brought

properly in the trial court and then argued before this Court on appeal.

¶28.   Chief Justice Waller also claims that we reach a decision that “conflicts with this

Court’s barely six-month-old decision upholding a student’s standing to sue the MHSAA for

misapplying its rules in an eligibility decision.” Waller Dis. Op. at ¶ 36. This accusation is

easily dismissed as well. Simply put, the one and “only issue before [this Court in Trail was]


                                             12
whether a high school athlete has standing to challenge adverse decisions concerning the

student’s eligibility to participate in high school athletics.” Mississippi High Sch. Activities

Ass’n, Inc. v. Trail, 163 So. 3d 274, 275 (Miss. 2015) (emphasis added). So as this Court

itself specifically acknowledged, the sole issue before it in Trail was standing.

¶29.   This Court held ultimately in Trail that students had standing as third-party

beneficiaries to challenge MHSAA’s eligibility decisions. Id. at 280. As such, this Court

acknowledged that a contract exists between the member schools and MHSAA, and that this

contract could be breached. And it was in that context that this Court made the statement

relied on so heavily by the dissents: “once a school decides to create a sports program and

establish eligibility rules, the school—or as in this case, MHSAA—has a duty to follow those

rules; and it may be held accountable when it does not do so.” Id. at 280; Waller Dis. Op.

at ¶36; King Dis. Op. at ¶79.

¶30.   What this Court did not do, though, is make any findings about what the schools or

students had to allege, or what they had to prove in order to proceed in chancery court with

a challenge to MHSAA’s eligibility decisions. No one raised the issue of whether Trail had

stated a legally cognizable claim, and this Court therefore did not review Trail’s complaint

or pass on its sufficiency. But that is the question we face today in this appeal.

¶31.   As a final note, both dissents argue strenuously that HHS asserted a claim for breach

of contract. But it is clear from the record that the parties did not proceed below as if a

breach-of-contract claim had been pleaded. And nowhere in the chancellor’s sixty-seven-

page order does she analyze a breach-of-contract claim; in fact, the phrase “breach of


                                              13
contract” is never used. Rather, the chancellor analyzed MHSAA’s actions to determine

only if her decision was arbitrary and/or supported by substantial evidence (i.e., the agency-

appeal standard), finding:

       It stands to reason that [if] decisions of school boards (which are
       administrative bodies) are subject to review, then the actions of the MHSAA
       should be subject to review and their decisions will not be disturbed “unless
       said decision appealed from was unsupported by substantial evidence; was
       arbitrary or capricious; was beyond the (association’s) scope of peers; or
       violated the constitutional or statutory rights of the aggrieved party . . .
       MHSAA offered plaintiffs no adequate administrative remedies to appeal its
       agency decisions. When no adequate administrative remedy is available,
       exhaustion is not required . . . The reviewing court is charged to study the
       record and the legislative facts to which the challenged order points and divine
       a rational basis upon which the administrator may have acted.

¶32.   In sum, we reaffirm the sound principles espoused by this Court in In Re Bell. HHS’s

complaint for injunctive relief was not “predicated upon some legal or equitable claim which

will, at some point, proceed to the merits,” and it therefore was not within the Forrest County

Chancery Court’s jurisdiction. In Re Bell, 962 So. 2d at 541. And none of this Court’s

decisions cited by the dissents conflicts with our holding today.

                                     CONCLUSION

¶33.   MHSAA is not a state agency, and there is no right of appeal from its decisions. And

in order for a plaintiff’s complaint against MHSAA to be within the chancery court’s

jurisdiction, it must present some cognizable legal or equitable claim. HHS’s complaint here

did not. We therefore vacate the decisions of the Forrest County Chancery Court.

¶34.   VACATED.

    DICKINSON, P.J., KITCHENS, PIERCE AND COLEMAN, JJ., CONCUR.
WALLER, C.J., DISSENTS WITH SEPARATE WRITTEN OPINION JOINED IN
PART A ONLY BY RANDOLPH, P.J.; CHANDLER AND KING, JJ., JOIN IN

                                              14
PART. KING, J., DISSENTS WITH SEPARATE WRITTEN OPINION JOINED
BY RANDOLPH, P.J., AND CHANDLER, J.; WALLER, C.J., JOINS IN PART.

       WALLER, CHIEF JUSTICE, DISSENTING:

¶35.   I cannot agree with today’s holding that the Hattiesburg High School failed to state

a claim against the activities association with which it contracted to manage its students’

participation in extracurricular activities. The majority admits that a member of a private,

voluntary association such as the Mississippi High School Activities Association (MHSAA)

may seek injunctive relief against the association but holds that courts cannot grant relief

from an arbitrary decision. The majority concludes that “[t]here simply is no cause of action

for ‘arbitrariness.’”

¶36.   Today’s decision stands in direct conflict with longstanding precedent recognizing

that a member of a private, voluntary association may seek relief in court from the

association’s arbitrary decision. It also conflicts with this Court’s barely six-month-old

decision upholding a student’s standing to sue the MHSAA for misapplying its rules in an

eligibility decision. In Mississippi High School Activities Association, Inc. v. R.T. ex rel.

Trail, 163 So. 3d 274, 275 (Miss. 2015), a student was aggrieved by having been declared

ineligible due to the MHSAA’s alleged misapplication of its rules governing residency

requirements. In words that directly contravene this Court’s holding today, we stated that

“once a school decides to create a sports program and establish eligibility rules, the

school—or as in this case, MHSAA—has a duty to follow those rules; and it may be held

accountable when it does not do so.” Id. at 280 (emphasis added). With respect, I cannot join

the majority’s abrupt and inexplicable departure from precedent.


                                             15
       A. Cause of Action

¶37.   Many courts have considered the legal status of private, voluntary associations.

Contract law governs the relationship between an association and its members. Cunningham

v. Indep. Soap & Chem. Workers, 486 P.2d 1316, 1320 (1971).“The constitution and bylaws

of a voluntary unincorporated association, provided they are not unreasonable, nor contrary

to public policy nor to constitutional or statutory requirements, constitute a valid enforceable

contract between the members and the association and govern their mutual rights and

liabilities.” Libby v. Perry, 311 A.2d 527, 532 (Me. 1973).When a person becomes a member

of a private, voluntary association, the person “impliedly agrees to be bound by, and becomes

a party to, such contract, and his rights and duties are measured by the terms of such

constitution and bylaws.” Id. This Court has echoed these precepts, stating that:

       “Clubs and societies, whether religious, literary, or social, have the right to
       make their own rules upon the subject of the admission or exclusion of
       members, and these rules may be considered as articles of agreement to which
       all who become members are parties. Accordingly, an association has the right
       to prescribe the rules and regulations defining the qualifications of members,
       and may impose such terms and conditions upon membership, not contrary to
       law, as it may choose; members must comply with those terms and conditions
       in order to be entitled to the benefits of membership. Such conditions apply as
       well to existing as to prospective members.

       ...

       “It is generally held that by becoming a member of a voluntary association, one
       engages to be bound by its rules, subjects himself to its discipline, and
       assumes, of necessity, such obligations as are incident to membership, as, for
       example, the obligation to pay the dues and assessments prescribed by the dues
       and assessments necessary to defray expenses.”

Lowery v. Int’l Bhd. of Boilermakers, 241 Miss. 458, 472, 130 So. 2d 831, 836 (Miss. 1961)

(citations omitted).

                                              16
¶38.   It is equally well-established that an aggrieved member of a private, voluntary

association may sue for relief from an arbitrary decision. Finn v. Beverly Country Club, 683
N.E.2d 1191, 1193 (1997) (private, voluntary associations’ “conduct is subject to judicial

review only when they fail to exercise power consistently with their own internal rules . . .

[g]enerally, a court will not interfere with the internal affairs of voluntary associations absent

mistake, fraud, collusion or arbitrariness”); Jones v. Nat’l Collegiate Athletic Ass’n, 679 So.
2d 381, 382 (La. 1996) (stating that “[c]ourts should not interfere with the internal affairs of

a private association except . . . when the . . . proceedings have not been conducted fairly and

honestly, or . . . cases of fraud, lack of jurisdiction, the invasion of property or pecuniary

rights, or when the action complained of is capricious, arbitrary, or unjustly discriminatory”);

Nat’l Ass’n for the Advancement of Colored People v. Golding, 679 A.2d 554, 561 (Md.

1996) (stating that “if an organization acts inconsistently with its own rules, its action may

be sufficiently arbitrary to invite judicial review”); Cal. Dental Ass’n v. Am. Dental Ass’n,

590 P.2d 401, 405-06 (Cal. 1979) (stating that “courts will nevertheless accept jurisdiction

over private voluntary organizations when the aggrieved party can demonstrate ‘an abuse of

discretion, and a clear, unreasonable and arbitrary invasion of (its) private rights’”); Pinsker

v. Pac. Coast Soc’y of Orthodontists, 526 P.2d 253, 263 (Cal. 1974) (application to

association could not be denied arbitrarily).

¶39.   This rule applies with equal force to high school activities associations. Robinson v.

Kan. State High Sch. Activities Ass’n, 917 P.2d 836, 840 (1996). And this rule has been

adopted in Mississippi. Lowery v. Int’l Bhd. of Boilermakers, 241 Miss. 458, 473, 130 So.
2d 831, 836 (1961). Lowery was a suit in chancery court brought by a local union member

                                                17
seeking reinstatement. Id. at 462, 130 So. 2d at 832. The Court cited the rule that a union

constitution is a contract between the union members and the association. Id. at 459, 130 So.
2d at 834. This Court held that the actions of a private, voluntary association are subject to

judicial review, providing this version of the familiar standard:

       The authorities seem to hold fairly uniformly that the courts will not intervene
       except for fraud perpetrated upon a member, or lack of jurisdiction. “It is well
       established that courts will not interfere with the internal affairs of voluntary
       associations, except in such cases as fraud or lack of jurisdiction . . . . The
       decisions of the tribunals of an association with respect to its internal affairs
       will, in the absence of mistake, fraud, collusion, or arbitrariness, be accepted
       by the courts as conclusive. Moreover, it is held that the courts will not
       undertake to inquire into the regularity of the procedure adopted and pursued
       by such tribunals in reaching their conclusions.”

Id. at 473, 130 So. 2d at 836 (emphasis added) (citations omitted).

¶40.   This Court also reviewed claims of arbitrariness in Multiple Listing Service of

Jackson, Inc. v. Century 21 Cantrell Real Estate, Inc., 390 So. 2d 982 (Miss. 1980). There,

two affiliated organizations, the Board of Realtors and the Multiple Listing Service of

Jackson (MLS), sanctioned a real estate agent and imposed a reprimand and six months’

probation, a thirty-day suspension, and a fine of $300. Id. at 983. The Court found that the

Board/MLS was a private, voluntary association and that its actions were subject to judicial

review for arbitrariness. Id. at 984. The Court held that the sanction of the reprimand and

probation was not properly before the Court because Cantrell had not exhausted the

administrative remedies provided by the Board. Id. at 983. The Court held that the Board’s

decision regarding the thirty-day suspension comported with all of its rules and regulations

and that Cantrell was afforded due process. Id. at 984. Therefore, the Court held that the

thirty-day suspension was not arbitrary and capricious. Id. But the Court held that the $300

                                              18
fine imposed by MLS was arbitrary because the MLS had no schedule of maximum fines that

could be imposed to which each member had agreed. Id. at 985.

¶41.   The Court of Appeals applied this precedent in Morf v. North Central Mississippi

Board of Realtors, Inc., 27 So. 3d 1188 (Miss. 2010). The Morfs inadvertently had listed two

properties in the Multiple Listing Service without the owners’ permission, and the Board

charged the Morfs with violating its rules. Id. at 1190. Applying the standard of review from

Century 21, the Court of Appeals reviewed the Board’s actions to determine whether they

were arbitrary. Id. at 1191. The Court of Appeals found that the Board had acted arbitrarily

because it had failed to follow its own rules in punishing the Morfs. Id. The Court of Appeals

held that the Board had not followed applicable disciplinary guidelines, and that the penalties

were not commensurate with those the Board had imposed on other violators. Id. at 1198.

¶42.   These cases plainly establish that, in Mississippi, as in other jurisdictions, relief may

be sought in court from arbitrary action by a private, voluntary association. Our decision in

Mississippi High School Activities Association, Inc. v. R.T. ex rel. Trail, 163 So. 3d 274

(Miss. 2015), was consistent with this precedent. In Trail, this Court held that, although

schools, not students, are members of the MHSAA, students are third-party beneficiaries of

the MHSAA’s rules and regulations governing eligibility. Id. at 278. Like Tiaria Griffin, R.T.

was a star high school athlete. Id. at 276. R.T. moved to Mississippi from Arkansas and

enrolled in Olive Branch High School, and the MHSAA declared him eligible to participate

in athletics. Id. But the MHSAA conditioned R.T.’s continuing eligibility upon his sister also

enrolling in the school district the next year. Id. R.T.’s sister did not enroll because she

elected to stay with her mother in Arkansas, while R.T. lived with his father in Mississippi.

                                              19
Id. The MHSAA determined under its rules that R.T. had not made a bona fide move to the

school district, and he was ineligible to participate in athletics. Id. When Olive Branch High

School declined to pursue relief, R.T., through his father and next friend, sought a temporary

restraining order and preliminary injunction in chancery court. Id. The MHSAA moved to

dismiss for lack of standing because R.T. was not a third-party beneficiary to the agreement

between the high school and the MHSAA. Id.

¶43.   This Court found that the Trails had standing because R.T. was a third-party

beneficiary of the contract between the high school and the MHSAA under the three-part

Sideboard test. Id. at 278 (citing Yazoo & M.V.R. Co. v. Sideboard, 161 Miss. 4, 133 So.
669, 671 (1931)). First, we found that the terms of the contract were broad enough to include

students because students are mentioned by name in the eligibility rules. Trail, 163 So. 3d

at 278. Second, we held that student athletes “are within the intent of MHSAA’s eligibility

rules and within the benefits of those rules.” Id. And third, we held that the MHSAA’s

eligibility rules created a substantial and articulate interest in student welfare. Id. This Court

stated that “[a]ll of MHSAA’s eligibility rules are intended to benefit the student athletes,

and student athletes have standing to challenge adverse eligibility determinations.” Id. at 279.

¶44.   We explicitly recognized in Trail that a student is a third-party beneficiary of the

eligibility provisions of the membership contract between a school and the MHSAA. Id. at

280. Now, despite Trail’s proclamation that students have standing to challenge the

MHSAA’s eligibility decisions, this Court holds that a high school in contractual privity with

the MHSAA cannot seek relief from an eligibility decision. The Court so holds by reasoning

that HHS’s complaint alleging the MHSAA did not follow its own rules and acted arbitrarily

                                               20
and capriciously fails to state a claim. But HHS’s claims that the MHSAA did not follow its

own rules and acted arbitrarily and capriciously are precisely the kind of claims that have

been recognized as justiciable by this Court and other courts across the nation. HHS

contracted with the MHSAA for it to determine student eligibility to participate in

extracurricular activities and to do so in a manner free from arbitrariness. By pleading that

the MHSAA had applied its rules arbitrarily, HHS adequately pleaded a breach of this

agreement. Under our caselaw, it is clear that no further allegations were necessary. Contrary

to the majority’s position, HHS’s allegation that the MHSAA had failed to follow its own

rules and had applied them arbitrarily in its eligibility determination is a claim for breach of

contract. It is a claim that the MHSAA breached its rules and bylaws, which both HHS and

the MHSAA agreed to follow. The complaint did not need to include the magic words

“breach of contract” to fulfill basic pleading requirements.

       B. Standard of Review

¶45.   I next address the precise standard of review which should be applied to the decisions

of the MHSAA, considering the unique role of the MHSAA in our state education system.

The MHSAA’s member schools agree to be bound by the rules and regulations in the

MHSAA’s handbook. Trail, 163 So. 2d at 275. Although the MHSAA is a private, voluntary

association, it is uniquely situated due to its substantial entwinement with government. By

statute, the local school boards are empowered to regulate athletic programs. Miss. Code

Ann. § 37-7-301(q) (Rev. 2013). But the school boards have delegated their statutory

authority to regulate athletics to the MHSAA. Miss. High Sch. Activities Ass’n. v. Coleman,

631 So. 2d 768, 774 (Miss. 1994). And because the MHSAA’s authority is derived from

                                              21
statutory authority, its actions are “state action for the purpose of constitutional analysis.” Id.;

see also Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531 U.S. 288, 291, 298,

121 S. Ct. 924, 148 L. Ed. 2d 807 (2001) (holding that regulatory enforcement by a high-

school athletic association was state action for the purposes of the Fourteenth Amendment

due to the pervasive entwinement between the athletic association and public schools and

officials). In Trail, we recognized that, because student athletes are the intended beneficiaries

of the MHSAA’s eligibility requirements, student athletes have standing to bring suit to

challenge an adverse eligibility decision. Trail, 163 So. 3d at 278.

¶46.   The case of National Collegiate Athletic Association v. Gillard, 352 So. 2d 1072

(Miss. 1977), dealt with an eligibility decision of the National Collegiate Athletic

Association (NCAA), another private, voluntary organization that regulates collegiate

athletics. Like the MHSAA, the NCAA promulgates and enforces rules and regulations

governing athletics at hundreds of member schools. Id. at 1073. Gillard overturned an

injunction granted by a chancellor against a ruling by the NCAA that a student was ineligible

to play football at Mississippi State University. Id. at 1083. This Court rejected the student’s

due-process claim that he had been deprived of a property right because participating in

interscholastic athletics is a privilege that is not afforded due-process protection.7 Id. at 1081.


       7
        Since Gillard, it has been settled that the actions of the NCAA are not state action
for the purposes of the Fourteenth Amendment. Nat’l Collegiate Athletic Ass’n v.
Tarkanian, 488 U.S. 179, 109 S. Ct. 454, 102 L. Ed. 2d 469 (1988). In Coleman, this Court
explained that Tarkanian’s reasoning did not apply to the MHSAA because, there, “[t]he
University had not delegated governmental powers to the NCAA., while in the case sub
judice, the school boards have delegated governmental powers to the Association.”
Coleman, 631 So. 2d at 774. In Brentwood, the United States Supreme Court held that the
actions of a high school athletic association were state action due to the pervasive

                                                22
Quoting a decision of the Supreme Court of Alabama concerning a voluntary high school

athletic association, the Court stated that:

              Participation in high school athletics is an extra-curricula activity
       subject to regulations as to eligibility. Engaging in these activities is a privilege
       which may be claimed only in accordance with the standards set up for
       participation.

             The member schools are in a better position to promulgate rules
       governing participation in high school athletics than anyone else, and are fully
       cognizant for the reasons underlying such rules.

              If officials of a school desire to associate with other schools and
       prescribe conditions of eligibility for students who are to become members of
       the school’s athletic teams, and the member schools vest final enforcement of
       the association’s rules in boards of control, then a court should not interfere in
       such internal operations of the affairs of the association. . . .

Id. at 1081 (quoting Scott v. Kilpatrick, 237 So. 2d 652, 655 (Ala. 1970)). This Court also

stated that “courts will not interfere in the internal affairs of a voluntary high school athletic

association.” Gillard, 352 So. 2d at 1082 (quoting Tenn. Secondary Sch. Athletic Ass’n v.

Cox, 425 S.W.2d 597, 602 (1968)). We further found that Gillard should have exhausted his

administrative remedies within the NCAA before pursuing relief in court. Gillard, 352 So.
2d at 1082. We stated “[t]he authorities are clear that the administrative remedies should be

invoked before resorting to the courts.” Id. at 1082-83. Finally, we stated that “courts cannot

‘make rules’ to govern amateur athletics. All we can do is to apply legal precedents to the

rules promulgated by the associations involved.” Id. at 1083.




entwinement between the athletic association and the public schools and public officials.
Brentwood Acad., 531 U.S. at 298.

                                                23
¶47.   Although the MHSAA is not a state administrative agency, its pervasive entwinement

with our public schools indicates that its functions are comparable to those of a state

administrative agency. And there is no functional difference between the well-established

standard of review for private, voluntary associations and the standard of review for

administrative agencies. “The decisions of the tribunals of an association with respect to its

internal affairs will, in the absence of mistake, fraud, collusion, or arbitrariness, be accepted

by the courts as conclusive.” Lowery, 241 Miss. at 473, 130 So. 2d at 836. This Court will

affirm an administrative agency’s decision unless it “(1) was unsupported by substantial

evidence, (2) was arbitrary and capricious, (3) was beyond the power of administrative

agency to make, or (4) violated some statutory or constitutional right of the complaining

party.” Elec. Data Sys. Corp. v. Miss. Div. of Medicaid, 853 So. 2d 1192, 1202 (Miss. 2003)

(quoting Tillmon v. Miss. State Dep’t of Health, 749 So. 2d 1017, 1021 (Miss. 1999)). I

observe that a decision that is arbitrary and capricious is necessarily unsupported by

substantial evidence. Elec. Data Sys. Corp., 853 So. 2d at 1203 (quoting Miss. Bureau of

Narcotics v. Stacy, 817 So. 2d 523, 526-27 (Miss. 2002)). The decisions of both private,

voluntary associations and state administrative agencies are subject to judicial review for

arbitrariness, and judicial review of a challenge to a decision of the MHSAA must focus on

whether that decision was arbitrary and capricious. Lowery, 241 Miss. at 473, 130 So. 2d at

836. This limited standard of review affords deference to eligibility decisions and checks

judicial interference with “the internal affairs of a voluntary high school athletic association.”

Gillard, 352 So. 2d at 1082 (quoting Tenn. Secondary Sch. Athletic Ass’n v. Cox, 425 S.W.
2d 597, 602 (1968)).

                                               24
¶48.   I would find that, because the MHSAA is a private, voluntary association, HHS

properly sought injunctive relief in chancery court by filing a complaint alleging that its

eligibility decision was arbitrary and capricious. And I would find that the chancellor

properly reviewed the eligibility decision for arbitrariness. But I note one deficiency in the

proceedings below. Rather than restricting review to the record before the MHSAA, the

chancellor held a trial and admitted testimony and exhibits extraneous to the MHSAA’s

record. The MHSAA argues that the chancellor improperly denied its motion in limine to

restrict review to its record and findings and erroneously tried the matter. HHS argues that,

because it sought equitable relief in the form of an injunction, the chancellor properly

expanded the record to include evidence outside the MHSAA’s record. I would hold that,

because HHS grounded its claim for injunctive relief in the argument that the eligibility

decision was arbitrary and capricious, the record and findings of the MHSAA were all that

was needed for the chancellor to determine whether the MHSAA’s actions were indeed

arbitrary and whether preliminary and permanent injunctive relief was warranted. Therefore,

I would hold that the chancellor erred by holding a trial. I now turn to a review of the

chancellor’s decision.

       C. Whether the MHSAA’s decision was arbitrary and capricious.

              1.     Procedural History

¶49.   Tiaria Griffin was a star basketball player at Lawrence County High School (LCHS).

At the beginning of her senior year, Tiaria and her brother Steven transferred to HHS. The

MHSAA declared Tiaria and Steven ineligible to participate in athletics at HHS for the 2011-

2012 season, and Tiaria, Steven, and their mother, LaShannon Slay, filed a complaint for

                                             25
injunctive relief in the Chancery Court of Forrest County on September 30, 2011. On the

same day, the chancellor issued a temporary restraining order that enjoined the MHSAA from

ruling Tiaria ineligible for athletic competition for ten days. Also on the same day, the

MHSAA filed a notice of removal to the United States District Court for the Southern

District of Mississippi, Hattiesburg Division.

¶50.   On October 7, 2011, the date set for the hearing on the temporary restraining order,

the chancellor held a hearing attended only by counsel for the plaintiffs. The chancellor

opined that, in light of the removal to federal court, the state court proceedings were stayed

and the temporary restraining order would remain in effect. But on November 22, 2011, the

federal district court held that the Chancery Court of Forrest County had lacked jurisdiction

to conduct the October 7, 2011, hearing or to extend the temporary restraining order, and that

its action was “null and void as a matter of law.” Quoting Granny Goose Foods v.

Brotherhood of Teamsters and Auto Truck Drivers, 415 U.S. 423, 451, 94 S. Ct. 1113, 39
L. Ed. 2d 435 (1974)), the federal district court held that the temporary restraining order had

expired by its terms in ten days because “[a]n ex parte temporary restraining order issued by

a state court prior to removal remains in force after removal no longer than it would have

remained in effect under state law.”

¶51.   On December 12, 2011, the federal district court remanded the case to the Chancery

Court of Forrest County. The same day, the chancellor held a hearing to dispose of several

matters, including the plaintiffs’ motion for a preliminary injunction, which was granted. The

injunction prevented Tiaria from participating in basketball games on December 13, 2011,

and December 16, 2011, but allowed her to participate in the remaining games through

                                              26
January 9, 2012. The chancellor granted HHS’s motion to intervene. The chancellor denied

the MHSAA’s motion to recuse and its motion in limine to limit review to the record at the

MHSAA. In ruling on the MHSAA’s motion to dismiss for lack of standing, the chancellor

dismissed Steven from the lawsuit because the MHSAA subsequently had ruled him eligible

to participate in athletics, but allowed Slay’s and Tiaria’s suit to proceed.

¶52.   The MHSAA filed a petition for an interlocutory appeal from the denial of its motion

to dismiss Slay and Tiaria for lack of standing. This Court granted the petition and dismissed

Slay and Tiaria, leaving HHS as the sole plaintiff. At a January 9, 2012, hearing, the

MHSAA argued a motion to transfer venue, which was denied. The chancellor extended the

preliminary injunction until February 6, 2012. On February 6, 2012, the chancellor again

extended the preliminary injunction, allowing Tiaria to play through March 19, 2012. The

chancellor held a hearing and heard evidence before granting each preliminary injunction.

This Court denied MHSAA’s petition for an interlocutory appeal of the denial of the motion

to transfer venue. The trial occurred on September 11, 2012; under Mississippi Rule of Civil

Procedure 65(a)(2), the evidence from the preliminary-injunction hearings became part of

the trial record.

               2.    Evidence Before the MHSAA

¶53.   The MHSAA’s record was placed into evidence at the preliminary-injunction hearings

and at the trial. The MHSAA’s final decision at a hearing on November 3, 2011, ruled Tiaria

ineligible due to violations of three of MHSAA rules and regulations: (1) Tiaria’s coach on

her summer Amateur Athletics Union (AAU) basketball team also coached at HHS, which

violated the special-inducement rule; (2) Tiaria’s family had moved to Hattiesburg for

                                              27
athletic purposes within sixty days of the start of the school year, which violated a residency

rule that a move for athletic purposes must occur more than sixty days before the beginning

of the school year; and (3) Tiaria was not in good standing at LCHS because she had not yet

completed her punishment for a failed drug test in spring 2011, which violated the rule that

a student must leave a former school in good standing in order to participate in athletics at

a new school.

¶54.   The MHSAA’s initial decision was memorialized in a “Special Eligibility Form” filled

out by a representative of each school and Don Hinton, the executive director of the

MHSAA. On August 23, 2011, the HHS representative wrote that Tiaria had changed schools

because her parent had relocated to Hattiesburg when her job ended. On August 25, 2011,

Daryl Scoggin, the principal of LCHS, wrote that he did not consider Tiaria to be in good

standing at LCHS, and that he considered her not eligible at HHS. Scoggin noted “see

attached documentation” and that he was waiting for legal advice before releasing the

documentation. On August 29, 2011, Hinton wrote that the MHSAA had declared Tiaria

ineligible. The form indicated that the completed form was faxed to both schools.

¶55.   A fax date indicates that, on August 25, 2011, before the eligibility ruling, Scoggin

faxed letters to MHSAA supporting his opinion that Tiaria was ineligible. One letter was

from Tiaria’s basketball coach at LCHS, Vicki Rutland, to Scoggin. This letter stated that,

on July 26, 2011, Slay said Tiaria was going to transfer to HHS. Slay said that she was

moving for a new job, and that Tiaria wanted to move because, due to an incident in April

2011, she would have to sit out the first two weeks of the basketball season if she stayed at

LCHS. Rutland expressed concern that Tiaria was moving to HHS because Burnell Wesco,

                                              28
the coach of Tiaria’s AAU team, also coached at HHS. Rutland stated that she thought there

was a pattern of recruiting at HHS.

¶56.   Scoggin also faxed a letter from himself to Rickey Neaves, the MHSAA’s associate

director of athletics, explaining his views on Tiaria’s eligibility. Scoggin stated that Tiaria

had practiced with the LCHS team all summer and had attended the LCHS basketball camp.

Scoggin stated that he had met with Slay on July 27, 2011, and she had told him about the

move. Slay stated she had begun looking for a place to live in Hattiesburg in May 2011 and

had put down a deposit on a rental property in early June, but was unable to pay the first

month’s rent or to move at that time. Scoggin opined that Tiaria had moved within sixty days

of the start of school. Scoggin also expressed concern that Wesco had been actively

recruiting Tiaria to play at HHS.

¶57.   HHS appealed the MHSAA’s ruling, and a hearing occurred before the MHSAA’s

executive board (the Board) on September 7, 2011. The clearest and most concise summation

of what occurred at the hearing is the Board’s minutes, which state the following:

               Mr. Hinton and Mr. Neaves briefed the Board on Tiaria and Steven
       Griffin, transfer students from [LCHS] to [HHS]. Mr. Hinton stated that Tiaria
       Griffin is a high profile basketball player at Lawrence County. He also stated
       that according to documentation, the mother leased a home on June 1, 2011
       and only made a deposit, not rent for the month. At that time the mother
       received one door key, no mailbox key, nor garage remote. Mr. Neaves stated
       that Tiaria attended the entire summer basketball program at Lawrence County
       and also went to team camp with Lawrence County. He also stated that Tiaria
       failed one drug test at Lawrence County, prior to leaving. Also, Tiaria’s AAU
       coach is Coach Burnell Wesco, who is the ninth grade basketball coach at
       Hattiesburg.

              Dr. Daryl Scoggin, Principal, Mike Davis, Athletic Director, and Coach
       Vicki Rutland from [LCHS] appeared before the Board. Dr. Scoggin stated
       that on July 27, 2011, he met with [Slay] and stated to her that he had heard

                                              29
rumors of Tiaria moving to Hattiesburg. Ms. Slay stated to him that she had
contacted Hattiesburg in April/May concerning a job, as her job in the
Lawrence County district was coming to an end. Dr. Scoggin also stated that
Tiaria tested positive for marijuana in the spring and according to district
policy, she would miss two weeks of a sport season, as this was her first
offense. Dr. Scoggin also stated that the family lives in a trailer, which is in
front of the grandmother’s house, in the Lawrence County school zone. Dr.
Scoggin also stated that Ms. Slay’s job ended in May, but when she withdrew
Tiaria in July, she owed $1,000 for fundraisers, which she paid in cash at the
time she was without a job.

       Coach Rutland stated that in her meeting with Ms. Slay, on June 27,
2011, Ms. Slay verified that Tiaria was leaving Lawrence County – stating that
Tiaria was being threatened on Facebook. Coach Rutland also stated that Ms.
Slay is the team’s statistician. Coach Rutland said that Tiaria attended
Lawrence County’s summer program and she coached Tiaria in the All-Star
games held July 8-9, 2011. Coach Rutland witnessed Tiaria being friendly with
Coach Ernie Watson (boy’s basketball coach at Hattiesburg) during the All-
Star games. Coach Rutland also stated that some of the Lawrence County
games, in which Tiaria participated, had shown up on Coach Wesco’s website,
her AAU coach.

        Coach Davis stated that Tiaria had shown up for Lawrence County’s
first football pep rally of the 2011 school year and she was also seen on a
Saturday playing basketball with boys during open gym.

       Appearing before the Board from Hattiesburg were: Coach Cheyenne
Trussell, Athletic Director, Coach Burnell Wesco, Coach Ernie Watson, Coach
Debose-Jackson, Tiaria Griffin, and Ms. Slay, mother of Tiaria Griffin. Coach
Trussell questioned if the MHSAA did a thorough investigation concerning
residency, drug test, and recruiting. He stated that he received a call last spring
from Ms. Slay asking what she needed to do to move her children into the
Hattiesburg school district. The conversation did not include making her
children eligible for athletics. Coach Trussell stated to Ms. Slay that a bona
fide move must be made.

       Ms. Slay stated that her job in the Lawrence County School District was
coming to an end in May and her other part-time job in Monticello closed in
July, 2011. She stated that she moved to Hattiesburg to take a new job, to be
closer to her oldest daughter (attending Mississippi Gulf Coast Community
College), and still be close to her family in Monticello. Ms. Slay stated she
received the keys to her rental the end of May and started moving in on June
1st and was completely moved in by June 4th or 5th. She stated that Tiaria did

                                        30
       not move until July, in order that she could attend the Lawrence County
       summer basketball program and play in the All-Star game. Ms. Slay stated that
       she did not tell Coach Rutland that Tiaria would not return to [LCHS] until
       after the All-Star games. Ms. Slay stated that she currently works for the
       Hattiesburg Public Schools, as a teacher assistant.

               Coach Wescoe [sic] stated that Tiaria started playing AAU basketball
       when she was in the seventh grade. He stated that it is his job, as an AAU
       coach, to showcase players, help them develop as players. He stated that four
       of the five starters for Lawrence County play for his AAU team. He also stated
       that he had nothing to gain by Tiaria transferring to Hattiesburg, since she is
       a senior this school year and he coach’s [sic] ninth grade basketball.

              Coach Debose-Jackson [the varsity basketball coach at HHS] stated
       that she made no contact with Tiaria at any time.

               Tiaria stated that she had asked Coach Watson if he had any money so
       that she and a friend could get something at the concession stand. Coach
       Watson stated that he joked with Tiaria that he bet she couldn’t score 30
       points.

              Larry Dolan motioned [sic] to grant eligibility to Tiaria and Steven
       Griffin with Marietta James seconding the motion.

              Vote 3:6, motion failed.

The Board voted to gather additional information to further consider the eligibility of Tiaria

and Steven, consisting of proof of the date the electricity was turned on in their rental home,

copies of electricity bills, dates of money orders or cashier’s checks used for rent, copies of

such money orders or cashier’s checks, and two proofs of residency.

¶58.   The Board reconvened on September 15, 2011, to consider the additional evidence

that had been submitted on the question of whether Slay’s move had occurred more than sixty

days before school started on August 7, 2011. These documents included a lease on a home

in Hattiesburg dated June 1, 2011. The electricity bills showed that Slay’s landlord, Shirley

Shoemaker, had paid the electricity bills until July 19, 2011, when the electricity was

                                              31
transferred to Slay. The Board found that very little electricity had been used in June and in

the first part of July compared to the usage after the bill was transferred to Slay, and that

“according to the power bills, the family was not residing in Hattiesburg prior to 60 days of

the beginning of school.” The Board recognized that Slay had submitted copies of money

orders showing she had paid rent for the months of June and July. Slay explained that she had

used little electricity due to travel. But the Board found that, while “the lease cannot be

refuted,” because the electricity bill was not transferred to Slay until July 19, 2011, the move

occurred within sixty days of the start of school. The Board voted four-six to deny HHS’s

appeal.

¶59.   On October 11, 2011, Cheyenne Trussell, the executive director of student activities

of the Hattiesburg Public School District, requested reconsideration of the decision at the

upcoming November 3, 2011, Board meeting. The Board granted the request. According to

the November 3, 2011, hearing minutes, Trussell argued that the MHSAA had not adequately

investigated Tiaria’s case. He admitted that, while Coach Wesco does not assist the girls’

varsity basketball team, he sometimes sat on the bench during varsity games. The Board

again voted to find Tiaria ineligible to participate in athletics at HHS based on the three rules

violations. However, the Board voted to grant eligiblity to her brother, Steven, finding that

he had not moved for athletic purposes.

¶60.   On November 8, 2011, MHSAA provided HHS with a notice of penalty for playing

Tiaria in a game on November 5, 2011, against McComb High School. As a penalty for

playing an ineligible player, MHSAA placed HHS on probation through the end of the season

and ordered it to forfeit the game, remove Tiaria from the team, and pay a $500 fine. On

                                               32
November 14, 2011, MHSAA penalized HHS for playing Tiaria in a game against Harrison

Central High School on November 8, 2011, while on probation. The MHSAA ordered HHS

to forfeit the game and to remove Tiaria from the team and extended probation to the post-

season. On November 21, 2011, MHSAA penalized HHS for playing Tiaria in a November

18, 2011, game against Moss Point High School while on probation. It ordered HHS to

forfeit the game and to pay a $1,000 fine and suspended HHS through the end of the school

year. Although all three notices of penalty informed HHS of its right to appeal, it is

undisputed that HHS did not avail itself of that right.

              3.     Trial

¶61.   The chancellor held a five-day trial on the issues of Tiaria’s eligibility and the

penalties assessed against HHS for playing Tiaria after she had been deemed ineligible. At

the trial, many of the witnesses who had appeared before the Board gave in-depth testimony

about the evidence of the three rules violations and the MHSAA’s decision-making process.

Because I would find that the chancellor erred by holding a trial on the merits of the

eligibility decision instead of limiting review to the MHSAA’s record, I do not recite the

additional evidence concerning the eligibility decision that was adduced at the trial, much of

which was cumulative of the MHSAA’s record.

              4.     The MHSAA’s decision was not arbitrary and capricious.

                     a. The Special-Inducement Rule

¶62.   The MHSAA declared Tiaria ineligible based upon three violations of its rules and

regulations. Of these three rules violations, the evidence most strongly supported a violation



                                             33
of the MHSAA’s special-inducement rule. The 2011-2012 MHSAA Handbook, which

contains the applicable rules and regulations, states:

       A pupil must not have been given any special inducement of any kind to attend
       a school to play on an athletic team. SPECIAL INDUCEMENT IS
       INTERPRETED TO MEAN:
       ...

              10. A student that plays for a coach or team made up of students from
       a school (school B) other than his/her home school during the non-sports
       season may not be eligible for school B unless a hardship is granted by the
       MHSAA or the student has been in school B for one calendar year from the
       date of enrollment.

¶63.   By its terms, the special-inducement rule creates an unrebuttable presumption of

inducement when the specified facts exist. If a student transfers to a school that employs, as

a coach, the student’s non-sports-season coach, the rule is violated. The rule contains no

exception for a situation where the transfer student does not actually play for the coach’s

team at the new school. Nor does the rule contain an exception for a situation where no

evidence suggests that the coach urged the student to transfer.8 Here, there was evidence

before the MHSAA that, in the summer of 2011, Tiaria played on an AAU team coached by

Wesco, who was the ninth-grade girls’ basketball coach at HHS. The MHSAA found that

these facts violated the special-inducement rule because, during the non-sports season, Tiaria

had played for a coach from HHS. Therefore, she was ineligible to play at HHS for one

calendar year unless a hardship was granted.




       8
         The MHSAA’s adoption of a rule that inducement is presumed when a student
transfers to a school that employs the student’s off-season coach indicates that it considered
the situation so rife with the potential for impropriety that nothing further need be shown.

                                             34
¶64.   The chancellor found that this decision was arbitrary and capricious. The chancellor

found that Tiaria’s family had moved to Hattiesburg not for athletic purposes, but because

Slay had lost her job in Lawrence County and had obtained employment in the Hattiesburg

Public School District. The chancellor concluded that the MHSAA had strictly interpreted

the special-inducement provision, and that doing so was unfair because it would prevent a

student from participating in athletics if her family moved for employment. The chancellor

ruled that the MHSAA should have granted a hardship to Tiaria because her family had

moved due to Slay’s job change.

¶65.   The chancellor’s findings reveal that she impermissibly reweighed the facts and

substituted her judgment for that of the MHSAA. Substantial evidence before the MHSAA

established a violation of the special-inducement rule because Wesco, Tiaria’s summer AAU

coach, worked as a coach at HHS. The chancellor determined that the MHSAA should not

have applied the special-inducement rule because Tiaria had moved due to her mother’s job

change. Even if that fact could be considered a legitimate reason to overturn the eligibility

decision, the MHSAA did not find that Tiaria had moved due to her mother’s job change.

Rather, the MHSAA found, after weighing the conflicting evidence, that the family had

moved to Hattiesburg to further Tiaria’s athletic career. And while the chancellor found that

the MHSAA should have granted a hardship waiver, the MHSAA’s rules clearly provide that

a hardship application must be made by the school’s principal, and it is undisputed that HHS




                                             35
made no hardship application in this case.9 I would hold that the MHSAA’s finding of a

violation of the special-inducement rule was not arbitrary and capricious.

                       b. The Residency Requirement

¶66.   The MHSAA also found a violation of the residency requirement based on its finding

that Tiaria’s family had moved to Hattiesburg for athletic purposes within sixty days of the

beginning of school. The 2011-2012 MHSAA Handbook provides that “[a] pupil must attend

school in the school district in which his parents are actual bona fide residents,” and defines

“bona fide residence” as a residence “where the family actually lives.” The Handbook also

states that “[a] transfer student is one whose parents or guardian has moved from one school

district to another and established a bona fide residence therein for some other purpose than

conferring athletic or interscholastic eligibility on the student.” The sixty-day rule states: “[i]f

a family established a bona fide residence in a school area for the purpose of making a pupil

eligible for athletics, the family must establish a bona fide residence at least 60 days prior to

the opening of school.”

¶67.   The chancellor accepted copious testimony and documentary evidence concerning the

circumstances of the family’s move to Hattiesburg, and she concluded that the family had

moved due to Slay’s job change and not for athletic purposes. But, as I would hold, appellate

review to determine whether an eligibility decision of the MHSAA is arbitrary is properly

limited to the record and findings of the MHSAA. Turning to those findings, the MHSAA


       9
         The facts of this case do not obviously implicate the hardship rules, which provide
that serious injury or prolonged illness are grounds for a hardship request. The rules state
that “ordinary cases of ineligibility shall not be considered as coming under the hardship
category.”

                                                36
found that Tiaria’s family had moved to Hattiesburg for athletic purposes, that is, to further

Tiaria’s athletic career. That finding triggered the requirement that the move must have

occurred at least sixty days before school began on August 7, 2011.

¶68.   I would find that the MHSAA’s conclusion that Tiaria’s family had moved “for the

purpose of making a pupil eligible for athletics” within sixty days of the beginning of the

2011 school year was supported by substantial evidence. Rutland’s and Scoggin’s letters

supported the conclusion that Coach Wesco had induced Tiaria’s move to Hattiesburg. The

MHSAA, in its experience evaluating recruiting allegations, was entitled to weigh and rely

upon the opinions of Rutland and Scoggin that Wesco had been trying to recruit Tiaria to

play for HHS. While competing evidence was before the MHSAA that the move was

prompted by Slay’s loss of her teacher’s assistant position in Lawrence County and

assumption of a new teacher’s assistant position in Hattiesburg, the MHSAA was entitled to

weigh this evidence against the conflicting evidence of recruiting and to conclude that

Tiaria’s family had moved to Hattiesburg to further her athletic career. HHS argues that the

MHSAA’s finding that Steven was eligible to participate in athletics conflicts with its finding

that the family had moved for athletic purposes, making its decision arbitrary. But the

MHSAA’s decisions as to Steven and Tiaria do not conflict because the MHSAA was

permitted to find that, because the family had moved to further Tiaria’s athletic career, not

Steven’s, Steven was not disqualified under the rule.

¶69.   And the MHSAA’s finding that Tiaria’s family had moved within sixty days of the

beginning of school also was supported by substantial evidence. While a lease dated June 1,

2011, supported Slay’s contention that she had moved the family to Hattiesburg more than

                                              37
sixty days before school started, the electricity bill remained in the name of the landlord until

mid-July, and electricity bills showed drastically increased power usage after mid-July. The

MHSAA deemed these facts to be significant indicators of the actual date of the move. Also,

according to Scoggin’s letter, Slay told him in July that she had placed a deposit on a home

in June, but had been unable to move at that time. And basketball practice schedules showed

that Tiaria consistently practiced with the LCHS team in the month of June. Again, the

MHSAA weighed the conflicting evidence and determined that Tiaria’s family had moved

to Hattiesburg within sixty days of the beginning of the school year. Its conclusion was

supported by substantial evidence and was not arbitrary and capricious.

                      c. The Lack-of-Good-Standing Rule

¶70.   The MHSAA also found Tiaria ineligible because she was not in good standing when

she left LCHS. The Handbook states that “[a]ny transfer student must be in good standing

from the school he/she is leaving in order to receive eligibility at his/her new school.”

Scoggin’s letter stated that Tiaria was not in good standing at the end of her school year at

LCHS. Testimony at the September 7, 2011, hearing indicated that Tiaria was not in good

standing because she had failed a drug test and, as a penalty, she would have to sit out the

first two games of the 2011-2012 basketball season. Rutland testified that Tiaria had played

for LCHS in an all-star game in July.

¶71.   The chancellor found that the MHSAA’s finding that Tiaria was not in good standing

was arbitrary and capricious. The chancellor, on review of subpoenaed drug-test records from

LCHS, found that the redacted records were unclear as to whether Tiaria actually had failed

the drug test. The chancellor further found that, because LCHS had allowed Tiaria to play

                                               38
in the all-star game in July, LCHS was disingenuous when it deemed her not in good

standing. HHS argues that the chancellor essentially found that, because LCHS had played

Tiaria in in the all-star game, it was estopped from deeming her not in good standing when

she transferred to HHS.

¶72.   The evidence before the MHSAA substantially supported its finding that Tiaria was

not in good standing at LCHS when she transferred to HHS. Before the MHSAA, it was

undisputed that Tiaria had failed the drug test, and the chancellor erred by analyzing the

subpoenaed drug-test records, which were outside the record and findings of the MHSAA.

I recognize that the fact that LCHS allowed Tiaria to play in an all-star game when it had

deemed her not in good standing and suspended her from the first two games of the regular

season casts doubt on the legitimacy of LCHS’s claim that Tiaria was not in good standing

when she transferred to HHS. But the school boards have entrusted to the MHSAA the duty

to assess the credibility of both sides of an athletic-eligibility dispute. A decision that is fairly

debatable cannot be arbitrary and capricious. Elec. Data Sys. Corp., 853 So. 2d at 1203

(quoting Stacy, 817 So. 2d at 526-27). While reasonable minds could differ, I would find that

the testimony of Scoggin that Tiaria was not in good standing constituted substantial

evidence supporting the decision of the MHSAA.

               5.      The chancellor lacked jurisdiction to reverse penalties
                       imposed on HHS because HHS did not exhaust its
                       administrative remedies.

¶73.   The MHSAA argues that the chancellor erred by vacating the penalties it had imposed

upon HHS for playing Tiaria while ineligible on November 5, 2011; November 8, 2011; and

November 18, 2011. The MHSAA argues that the chancellor lacked jurisdiction to address

                                                 39
the penalties because HHS had failed to exhaust its administrative remedies. The MHSAA’s

2011-2012 handbook gives a school five days to appeal to the Executive Board from the

imposition of a penalty. HHS argues that exhaustion would have been futile because the

propriety of the penalties rested on the MHSAA’s declaration that Tiaria was ineligible, and

that issue already had been determined adversely to HHS and was the subject of litigation

before the chancery court.

¶74.   This Court has held that a party must exhaust all administrative remedies provided by

a private, voluntary association before seeking injunctive relief against the association.

Multiple Listing Serv. of Jackson, Inc. v. Century 21 Cantrell Real Estate, Inc., 390 So.
2d 982, 983 (Miss. 1980). The failure to exhaust administrative remedies presents a

jurisdictional question which is subject to de novo review. Town of Bolton v. Chevron Oil

Co., 919 So. 2d 1101, 1104 (Miss. Ct. App. 2005). “A complainant must exhaust the

administrative remedies available to him before resorting to the courts for resolution of his

dispute.” State v. Beebe, 687 So. 2d 702, 704 (Miss. 1996). But there are exceptions to the

exhaustion requirement. The following factors weigh against application of the doctrine of

exhaustion: (1) “the pursuit of the administrative remedy would result in irreparable harm”;

(2) “the agency clearly lacks jurisdiction”; (3) “the agency’s position is clearly illegal”; (4)

“the dispositive question is one of law”; (5) “exhaustion would be futile”; and (6)

“comparatively, the action can be disposed of with less expense and more efficiently in the

judicial arena.” Pub. Employees’ Ret. Sys. v. Hawkins, 781 So. 2d 899, 906 (Miss. 2001)

(citing Miss. Dep’t of Envtl. Quality v. Weems, 653 So. 2d 266, 278 (Miss. 1995)). We also

have declined to apply the exhaustion doctrine when “(1) no adequate administrative remedy

                                              40
was provided; (2) there was reasonable doubt as to the availability and adequacy of the

administrative remedy; and (3) the question in dispute was purely legal, the interpretation of

which did not require the agency’s expertise.” Hawkins, 781 So. 2d at 906 (citing Campbell

Sixty-Six Exp., Inc. v. J. & G. Exp., Inc., 244 Miss. 427, 440, 141 So. 2d 720, 726 (1962)).

¶75.   I would not find an exception to the exhaustion requirement. I would hold that HHS

was required to exhaust the MHSAA’s appeal process before seeking relief from the

chancery court. While HHS argues that its use of the the MHSAA appeals process would

have been futile, Trussell testified that HHS decided to play Tiaria while she was ineligible

because of the chancellor’s October 7, 2011, ruling that had extended the temporary

restraining order. Yet, HHS never presented that argument to the MHSAA by appealing the

penalties. An appeal would have permitted the MHSAA to revisit its decision to impose the

penalties after hearing HHS’s arguments, and the MHSAA was fully empowered to alter its

decision if it determined relief was warranted. Under these circumstances, I find no exception

to the exhaustion doctrine. Because HHS failed to exhaust its administrative remedies by

appealing the penalties to the Executive Board, the chancellor lacked jurisdiction to address

the penalties, and they should be reversed.

       D. Conclusion

¶76.   I would hold that the decision of a private, voluntary association such as the MHSAA

may be reviewed for arbitrariness. And I would find that the decision of the MHSAA

declaring Tiaria ineligible to participate in athletics at HHS in the 2011-2012 school year was

not arbitrary. I would further find that, because HHS failed to exhaust its administrative



                                              41
remedies by appealing the penalties, the chancellor had no jurisdiction to address the

penalties.

    RANDOLPH, P.J., JOINS THIS OPINION IN PART A ONLY. CHANDLER
AND KING, JJ., JOIN THIS OPINION IN PART.

       KING, JUSTICE, DISSENTING:

¶77.   The majority finds that Hattiesburg High School’s (HHS) complaint was not

predicated on a legally cognizable claim; I respectfully disagree. HHS alleged in its

complaint that the “Association’s actions and conduct did not follow its own rules and

regulations regarding residency determination of the minor Plaintiffs. The MHSAA’s actions

in denying the minor Plaintiffs eligibility for competition in athletic activities were arbitrary

and capricious.” If the MHSAA failed to follow its own rules and regulations and acted

arbitrarily in doing so, the MHSAA would have breached its contract with HHS by acting

without good faith. Thus, HHS did in fact allege that the MHSAA had breached its contract

with HHS and did assert a legally cognizable claim. Explicitly stating that the MHSAA had

breached its contract with HHS, while desirable perhaps, was unnecessary.

¶78.   As Chief Justice Waller states, this Court’s precedent clearly shows that decisions of

voluntary associations may be reviewed for arbitrariness. “The decisions of the tribunals of

an association with respect to its internal affairs will, in the absence of mistake, fraud,

collusion, or arbitrariness, be accepted by the courts as conclusive.” Lowery v. Int’l Bhd. of

Boilermakers, 130 So. 2d 831, 836 (Miss. 1961). The Court of Appeals reaffirmed this

principle in Morf, holding that a private organization’s decisions may be reviewed for

arbitrariness. Morf v. N. Cent. Miss. Bd. of Realtors, Inc., 27 So. 3d 1188 (Miss. Ct. App.


                                               42
2009) (“[I]t is clear to this Court that the Board acted arbitrarily and capriciously in

disciplining the Morfs.”).

¶79.   While the majority distinguishes Lowery and states that the Lowery Court was not

reviewing the union’s decisions simply for arbitrariness, the fact that the Lowery Court was

not solely reviewing for arbitrariness fails to show that HHS’s complaint was deficient. As

this Court stated in Trail, “[o]nce a school decides to create a sports program and establish

eligibility rules, the school–or as in this case, the MHSAA–has a duty to follow those rules.

. . .” Mississippi High Sch. Activities Ass’n, Inc. v. R. T. ex rel. Trail, 163 So. 3d 274 (Miss.

2015). HHS alleged in its complaint that the MHSAA did not follow its rules and acted

arbitrarily in doing so. Therefore, HHS alleged that the MHSAA had breached its contractual

duty to follow its rules and bylaws.

¶80.   This Court, as well as many others, has held previously that a claim of arbitrariness

invokes the jurisdiction of the courts.10 HHS’s claim that the MHSAA failed to follow its

own rules–and acted arbitrarily in doing so–sufficiently alleges that the MHSAA breached

its contractual duty with HHS. As such, HHS’s complaint alleged a cause of action, and the

chancery court had jurisdiction to review HHS’s claims.



       10
         See Alabama High Sch. Athletic Ass’n v. Rose, 446 So. 2d 1, 4 (Ala. 1984) (“Of
course, if the acts of an association are the result of fraud, lack of jurisdiction, collusion, or
arbitrariness, the courts will intervene to protect an injured [party’s] rights.”) (emphasis
added). See also Scott v. Oklahoma Secondary Sch. Activities Ass’n, 313 P.3d 891 (Okla.
2013); Nat’l Collegiate Athletic Ass’n v. Lasege, 53 S.W.3d 77 (Ky. 2001); Alabama High
Sch. Athletic Ass’n v. Rose, 446 So. 2d 1 (Ala. 1984); Anderson v. South Dakota High
Sch. Activities Ass’n, 247 N.W. 2d. 481 (S.D. 1976); Robinson v. Illinois High Sch. Ass’n,
195 N.E.2d 38 (Ill. App. 1963); State ex rel. Ohio High Sch. Athletic Ass’n v. Judges of
Court of Common Pleas of Stark County, 181 N.E.2d 261 (Ohio 1962).

                                               43
¶81.   I believe that the ruling of the MHSAA concerning Tiaria’s eligibility was not

supported by substantial evidence, and thus was by definition arbitrary and capricious. The

MHSAA declared Tiaria to be ineligible to participate in athletics for three reasons. Those

reasons, in the order of emphasis placed on them, are: one, special inducement; two,

residency; and three, lack of good standing.

       1.     Special Inducement

¶82.   The MHSAA Handbook provides that:

       A pupil must not have been given any special inducement of any kind to attend
       a school to play on an athletic team. Special inducement is interpreted to mean:

       10. A student that plays for a coach or team made up of students from a school
       (school B) other than his/her home school during the non-sports season may
       not be eligible for school B unless a hardship is granted by the MHSAA or the
       student has been in school B for one calendar year from the date of enrollment.

¶83.   The MHSAA’s application of this rule creates a presumption of special inducement,

which may not be rebutted even in the face of evidence to the contrary. According to the

MHSAA, under this presumption, which is not subject to rebuttal, because Tiaria played

Amateur Athletics Union (AAU) summer basketball on a team coached by the Hattiesburg

High School ninth-grade basketball coach, the evidence strongly supported a violation of the

special-inducement rule. However, the mere fact that Tiaria played basketball in the off-

season under Coach Burnell Wesco is not enough to establish any special inducement. Other

than this unrebuttable presumption, no evidence was presented to the MHSAA to even

remotely suggest that Coach Wesco, or any person associated with HHS, had induced Tiaria

to transfer to HHS. Such a finding in the face of all of the uncontradicted evidence is by

definition arbitrary and capricious.

                                               44
¶84.   It is uncontradicted that LaShannon Slay, Tiaria’s mother, moved to Hattiesburg for

employment purposes. On Tiaria’s special eligibility form, the reason stated for Tiaria’s

transfer to Hattiesburg was her mother’s relocation to Hattiesburg for purposes of

employment. That form also refers to attached documents. The attached documents included

two letters: one from Vicki Rutland to Daryl Scoggin, and the other from Scoggin to Rickey

Neaves.11 In Rutland’s letter to Scoggin, she merely expressed her belief that Hattiesburg was

recruiting players. However, the mere expression of a belief is not evidence. Rutland wrote

that Tiaria was friendly with the coach of the Hattiesburg boys’ basketball team at a game,

and that Rutland felt that there was a pattern of recruiting at Hattiesburg. Similarly, in

Scoggin’s letter to Neaves, Scoggin wrote that he strongly believed Coach Wesco had been

actively recruiting Tiaria. Even Scoggin’s strongly held belief is not evidence. The only

evidence Scoggin gave to support his belief was a video of Tiaria playing basketball on

Coach Wesco’s website.

¶85.   “Substantial evidence means something more than a ‘mere scintilla’ or suspicion.”

Public Employees’ Ret. Sys. v. Marquez, 774 So. 2d 421, 425 (Miss. 2000). “If an

administrative agency’s decision is not based on substantial evidence, it necessarily follows

that the decision is arbitrary and capricious.” Id. at 430. It is uncontested that Slay’s job as

a teaching assistant in Lawrence County ended in May 2011. It is uncontested that Slay

accepted a position as a teaching assistant with the Hattiesburg School District. It is

uncontested that there was no evidence in the record showing any available job opportunities


       11
       Rutland was Tiaria’s basketball coach at Lawrence County High School (LCHS).
Scoggin was the principal at LCHS. Neaves was the associate director of the MHSAA.

                                              45
for Slay outside of the Hattiesburg area. There is no allegation, and nothing in the record

before the MHSAA to imply or suggest that Coach Wesco or HHS induced Slay to apply for

the open teaching position in Hattiesburg.

¶86.   The application of this rule and the holding of the MHSAA, under the facts of this

case, is at best arbitrary and capricious. Tiaria’s brother, Steven, who also moved to

Hattiesburg because of his mother’s employment, was not found to be ineligible to participate

in athletics, while Tiaria was.

¶87.   The mindless and robotic application of this rule in the face of all of the contrary facts

is, beyond question, not supported by substantial evidence, and is thus, by definition,

arbitrary and capricious. No substantial evidence supports the conclusion that Tiaria was

induced by Coach Wesco to play basketball at HHS in violation of the MHSAA’s special

inducement rule. Rutland’s and Scoggin’s mere speculation is not enough.

       2.     Residency

¶88.   The MHSAA’s finding that Tiaria moved to Hattiesburg to become athletically

eligible also was arbitrary and capricious and not supported by substantial evidence. A pupil

must be a “bona fide resident” of a new school district at least sixty days prior to the opening

of school only if the pupil moved into the school district for the sole purpose of being

athletically eligible. As discussed above, there was not substantial evidence showing that

Slay, Tiaria, and Steven moved to Hattiesburg so Tiaria could become athletically eligible

at HHS. It is undisputed that Slay’s position as a teaching assistant in Lawrence County was

terminated in May 2011. Slay also stated at a MHSAA hearing that her part-time job in

Monticello closed in July of the same year.

                                              46
¶89.   Slay no longer had a source of income coming from either the Lawrence County

School District (LCSD) or Monticello. Hattiesburg had a similar job opening for a teaching

assistant. Slay applied for and accepted the position, requiring Slay to move and her daughter

also to move with her. Slay did not voluntarily terminate her position with the LCSD or

Monticello in order to pursue employment in Hattiesburg. Slay’s position with the LCSD

was terminated, forcing her to find employment elsewhere. Again, Rutland’s and Scoggin’s

mere suspicions and concerns that Coach Wesco had been actively recruiting Tiaria are not

enough to meet the substantial evidence burden of showing that Tiaria moved to Hattiesburg

for the sole purpose of being athletically eligible.

       3.     Lack of good standing

¶90.   In the case of a transfer student, the MHSAA Handbook requires that the student be

in good standing with the school she is leaving in order to be eligible at her new school. The

Handbook does not define good standing or give guidelines as to what would make an athlete

not in good standing. The same rule states that “the school shall secure a transcript of the

high school work completed by the student and a transfer form signed by the principal of the

school from whence he comes.”12

¶91.   Testimony that Tiaria had failed a drug test and would have to sit out the first two

games of the season does not automatically establish there was substantial evidence showing

Tiaria was not in good standing at LCHS. There was no evidence showing a notation on

Tiaria’s transcript or transfer form that she was not in good standing with LCHS because of



       12
        The wording of the MHSAA Handbook implies academic good standing.

                                              47
the suspension. No evidence was established that the MHSAA had guidelines concerning

drug tests and athletic standing. Further, LCHS allowed Tiaria to play basketball for the

school in an all-star game in July, after Tiaria had failed the drug test and after imposition

of the penalty. To rule that Tiaria was not in good standing with LCHS, therefore making her

ineligible to play at Hattiesburg, solely based on testimony that Tiaria had failed a drug test

and was required to sit out the first two games of the season, was arbitrary and capricious.

¶92.   I conclude that the MHSAA had no substantial evidence to rule Tiaria ineligible to

play basketball at HHS and that it thus breached its contract by this arbitrary and capricious

action, and I would affirm the chancellor’s holding on this issue. Therefore, I respectfully

dissent.

       RANDOLPH, P.J., AND CHANDLER, J., JOIN THIS OPINION. WALLER,
C.J., JOINS THIS OPINION IN PART.




                                              48